EXECUTION VERSION


SIXTH AMENDMENT TO CREDIT AGREEMENT


This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
August 14, 2017, and effective in accordance with Section 3 below, by and among
REALPAGE, INC., a Delaware corporation (the “Borrower”), certain subsidiaries of
the Borrower party hereto, certain of the Lenders referred to below, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders party to the Credit Agreement
(“Administrative Agent”).
STATEMENT OF PURPOSE:
WHEREAS, the Borrower, certain financial institutions party thereto (the
“Lenders”) and the Administrative Agent have entered into that certain Credit
Agreement dated as of September 30, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth more fully herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.    Capitalized Terms. All capitalized undefined terms used in this
Amendment (including, without limitation, in the introductory paragraph and the
statement of purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement (as amended by this Amendment).
Section 2.    Amendments to Credit Agreement. Effective as of the Sixth
Amendment Effective Date (as defined below) and subject to the terms and
conditions set forth herein and in reliance upon representations and warranties
set forth herein, the parties hereto agree that the Credit Agreement is amended
as follows:
(a)The definition of “Delayed Draw Funding Deadline” set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
““Delayed Draw Funding Deadline” means December 31, 2017.”
(b)Section 5.3(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“(b)    Delayed Draw Ticking Fees. The Borrower shall pay to the Administrative
Agent, for the account of each Term Loan Lender with a Delayed Draw Term Loan
Commitment, non-refundable ticking fees (each, a “Delayed Draw Ticking Fee”) (i)
from and including June 1, 2017 to the earlier to occur of (A) the Delayed Draw
Funding Date and (B) the Delayed Draw Funding Deadline (which shall (x) in the
case of the Delayed Draw Funding Date, exclude the Delayed Draw Funding Date and
(y) in the case of the Delayed Draw Funding Deadline, include the Delayed Draw
Funding Deadline), in each case, at a rate per annum equal to the Applicable
Margin on the Delayed Draw Term Loan Commitment. Each Delayed Draw Ticking Fee
shall be payable in arrears, to the extent that the Delayed Draw Funding Date
shall not have occurred on or prior to such date, on (i) August 31, 2017, (ii)
September 30, 2017 and (iii) December 31, 2017 (in each case, such accrued
amount shall include such date). Each Delayed Draw Ticking Fee shall be
distributed by the Administrative Agent to each Term Loan Lender pro rata in
accordance with such Term Loan Lender’s respective Delayed Draw Term Loan
Commitment (as in effect immediately prior to the payment date for such Delayed
Draw Ticking Fee).”
Section 3.    Conditions to Effectiveness. This Amendment shall be deemed to be
effective upon the satisfaction or waiver of each of the following conditions to
the reasonable satisfaction of the Administrative Agent (such date, the “Sixth
Amendment Effective Date”):


1


92226987_4

--------------------------------------------------------------------------------





(a)    The Administrative Agent’s receipt of this Amendment, duly executed by
each of the Credit Parties, the Administrative Agent, and the Required Lenders.
(b)    Payment of all fees and expenses of the Administrative Agent, and in the
case of expenses, to the extent invoiced at least two (2) Business Days prior to
the Sixth Amendment Effective Date (except as otherwise reasonably agreed to by
the Borrower), required to be paid on the Sixth Amendment Effective Date.
(c)    The representations and warranties in Section 4 of this Amendment shall
be true and correct as of the Sixth Amendment Effective Date.
For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Sixth Amendment Effective Date
specifying its objection thereto.
Section 4.    Representations and Warranties. By its execution hereof, each
Credit Party hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof after giving effect to this Amendment:
(a)    each of the representations and warranties made by the Credit Parties in
or pursuant to the Loan Documents is true and correct in all material respects
(except to the extent that such representation and warranty is subject to a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects), in each case, on and as of the date hereof as if
made on and as of the date hereof, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;
(b)    no Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect hereto;
(c)    it has the right and power and is duly authorized and empowered to enter
into, execute and deliver this Amendment and to perform and observe the
provisions of this Amendment;
(d)    this Amendment has been duly authorized and approved by such Credit
Party’s board of directors or other governing body, as applicable, and
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and
(e)    the execution, delivery and performance of this Amendment do not conflict
with, result in a breach in any of the provisions of, constitute a default
under, or result in the creation of a Lien (other than Permitted Liens) upon any
assets or property of any of the Credit Parties, or any of their respective
Subsidiaries, under the provisions of, such Credit Party’s or such Subsidiary’s
organizational documents or any material agreement to which such Credit Party or
Subsidiary is a party.
Section 5.    Effect of this Amendment. On and after the Sixth Amendment
Effective Date, references in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the “Credit Agreement” shall be deemed to be references
to the Credit Agreement as modified hereby. Except as expressly provided herein,
the Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect. Except as expressly set forth herein, this Amendment
shall not be deemed (a) to be a waiver of, or consent to, a modification or
amendment of, any other


2
92226987_4

--------------------------------------------------------------------------------





term or condition of the Credit Agreement or any other Loan Document, (b) to
prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the Credit
Parties, on the one hand, and the Administrative Agent or any other Lender, on
the other hand.
Section 6.    Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 12.3 of the Credit Agreement to pay and reimburse the
Administrative Agent and its Affiliates in accordance with the terms thereof.
Section 7.    Acknowledgments and Reaffirmations. Each Credit Party (a) consents
to this Amendment and agrees that the transactions contemplated by this
Amendment shall not limit or diminish the obligations of such Person under, or
release such Person from any obligations under, any of the Loan Documents to
which it is a party, (b) confirms and reaffirms its obligations under each of
the Loan Documents to which it is a party and (c) agrees that each of the Loan
Documents to which it is a party remains in full force and effect and is hereby
ratified and confirmed.
Section 8.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 9.    Counterparts. This Amendment may be executed in any number of
counterparts, and by different parties hereto in separate counterparts and by
facsimile signature, each of which counterparts when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.
Section 10.    Electronic Transmission. Delivery of this Amendment by facsimile,
telecopy or pdf shall be effective as delivery of a manually executed
counterpart hereof; provided that, upon the request of any party hereto, such
facsimile transmission or electronic mail transmission shall be promptly
followed by the original thereof.
Section 11.    Nature of Agreement. For purposes of determining withholding
Taxes imposed under FATCA from and after the Sixth Amendment Effective Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement (as amended by
this Amendment) as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
[Signature Pages Follow]




3
92226987_4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.




BORROWER:


REALPAGE, INC.




By: /s/ W. Bryan Hill                
Name: W. Bryan Hill
Title:     Executive Vice President, Chief Financial Officer
and Treasurer




SUBSIDIARY GUARANTORS:


MULTIFAMILY INTERNET VENTURES, LLC
PROPERTYWARE LLC
LEVEL ONE LLC
RP ABC LLC
REALPAGE VENDOR COMPLIANCE LLC
VELOCITY UTILITY SOLUTIONS LLC
LEASESTAR LLC
RP NEWCO XV LLC
RP AXIOMETRICS LLC
RP AUM LLC


By: RealPage, Inc., as sole member




By: /s/ W. Bryan Hill                
Name: W. Bryan Hill
Title:     Executive Vice President, Chief Financial Officer
and Treasurer




KIGO, INC.


By: /s/ W. Bryan Hill                
Name: W. Bryan Hill
Title:    Vice President, Chief Financial Officer and Treasurer


NWP SERVICES CORPORATION




By: /s/ W. Bryan Hill                
Name: W. Bryan Hill
Title:    Vice President, Chief Financial Officer and Treasurer


RealPage, Inc.
Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT AND LENDERS:




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender




By: /s/ Reid R. Landers                
Name:    Reid R. Landers
Title:    Vice President








RealPage, Inc.
Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------






FIFTH THIRD BANK, as Lender
By: /s/ Glen Mastey                
Name:    Glen Mastey
Title:    Director


RealPage, Inc.
Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





COMERICA BANK, as Lender
By: /s/ Charles Fell                
Name:    Charles Fell
Title:    Vice President


RealPage, Inc.
Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Lender
By: /s/ Jennifer Yan                
Name:    Jennifer Yan
Title:    Senior Vice President


RealPage, Inc.
Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Lender
By: /s/ Daglas Panchal                
Name:    Daglas Panchal
Title:    Executive Director


RealPage, Inc.
Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





REGIONS BANK, as Lender
By: /s/ Jason Douglas                
Name:    Jason Douglas
Title:    Director










































    


RealPage, Inc.
Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION, as Lender
By: /s/ Nirmal Bivek                
Name:    Nirmal Bivek
Title:    Duly Authorized Signatory


RealPage, Inc.
Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------







MORGAN STANLEY SENIOR FUNDING, INC.,
as Lender
By: /s/ John Ragusa                
Name:    John Ragusa
Title:    Authorized Signatory








































    




RealPage, Inc.
Sixth Amendment to Credit Agreement
Signature Page